Appellant, having been convicted of the offense of breaking and entering a building of another with intent to commit grand larceny, has brought the judgment here for review.
The only contention presented is that the evidence is not sufficient to support the judgment.
On the trial accused attempted to establish an alibi. The jury evidently gave no credence to the evidence supporting the contention that accused was not present at the time and place of the commission of the crime. The record justifies its (the jury's) action in this regard.
The judgment should be affirmed on authority of the opinions and judgments in the following cases: Turner v. State, 99 Fla. 246,126 So. 158; Roberson v. State, 40 Fla. 509, 24 So. 474; Walks v. State, 123 Fla. 700, 167 So. 523; Mitchem v. State,114 Fla. 537, 154 So. 213.
So ordered.
Affirmed.
TERELL, CHAPMAN, ADAMS and SEBRING, JJ., concur.
BROWN and THOMAS, JJ., dissent. *Page 864